Exhibit 10.33
REPURCHASE AGREEMENT
          This REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 5, 2010, by and among Allied World Assurance Company Holdings, Ltd, a
company organized and existing under the laws of Bermuda (the “Company”), and
the sellers listed on the signature pages hereto (“Sellers”).
R E C I T A L S:
          WHEREAS, Sellers currently own in the aggregate 3,159,793 outstanding
non-voting common shares, par value $0.03 per share, of the Company (the “Common
Shares”), as set forth on Schedule A hereto; and
          WHEREAS, on the terms and subject to the conditions of this Agreement,
the Company desires to repurchase from Sellers 3,159,793 Common Shares owned by
Sellers (the “Seller Shares”), in such allocations among Sellers as set forth on
Schedule A hereto, and Sellers desire to have repurchased by the Company, all of
the Seller Shares for the consideration set forth below; and
          WHEREAS, Sellers currently own warrants (the “Warrants”) that were
originally issued by the Company to Sellers on November 21, 2001, entitling
Sellers to purchase in the aggregate a total of 1,500,000 Common Shares of the
Company (the “Warrant Shares”) (such number reflects a 1 for 3 reverse stock
split effected on July 7, 2006 (the “Stock Combination”)), and which currently
have an exercise price of $34.20 (such price reflects the Stock Combination) for
each Warrant Share purchased upon exercise, as set forth on Schedule B hereto;
and
          WHEREAS, on the terms and subject to the conditions of this Agreement,
the Company desires to repurchase from Sellers the Warrants in such allocations
among Sellers as set forth on Schedule B hereto, and Sellers desire to have
repurchased by the Company the Warrants, for the consideration set forth below.
          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements herein contained, and intending to be legally bound
hereby, the Company and Sellers hereby agree as follows:
Article I.
REPURCHASE OF THE SHARES AND WARRANTS
     1.1. Repurchase of Seller Shares and Warrants. At the Closing (as
hereinafter defined), upon the terms and subject to the conditions of this
Agreement, (i) Sellers will sell, transfer, convey, assign and deliver to the
Company, and the Company will purchase, acquire and accept from Sellers, in each
case, in accordance with the Companies Act 1981 of Bermuda (the “Companies
Act”), the Seller Shares, free and clear of any and all Liens (as hereinafter
defined) excluding Permitted Liens (as hereinafter defined) and (ii) Sellers
will sell, transfer, convey, assign and deliver to the Company, and the Company
will purchase, acquire and accept from Sellers, the Warrants, free and clear of
any and all Liens excluding Permitted Liens. Sellers acknowledge and agree that,
at the Closing, (i) the Warrants shall be cancelled immediately (and,

 



--------------------------------------------------------------------------------



 



for the avoidance of doubt, Sellers shall have no further rights under and shall
not be able to exercise the Warrants, which shall be deemed cancelled) and
(ii) Sellers shall cease to be a party to, and shall no longer have any rights
under, (a) the Registration Rights Agreement, dated as of July 17, 2006, by and
among the Company, Sellers and certain other shareholders of the Company (the
“Registration Rights Agreement”) and (b) that certain letter agreement, dated
November 2001, regarding information and consultation rights intended to qualify
the Sellers’ investment in the Company as a “venture capital investment” (the
“VCOC Letter Agreement”).
     1.2. Closing. The closing of the repurchase of the Seller Shares and the
Warrants under this Agreement (the “Closing”) shall take place at 10:00 a.m. New
York Time on November 16, 2010 or such other time as mutually agreed among the
parties (the “Closing Date”), provided that this Agreement has not been
terminated in accordance with its terms on or prior to such date, at the offices
of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY. At the
Closing, (i) the Company shall pay to Sellers, the sum of (a) an amount equal to
U.S. $58.69 per share for the Seller Shares, or $185,448,251.17 in the aggregate
for all of the Seller Shares (the “Seller Shares Purchase Price”), plus (b) an
amount equal to the product of (I) 1,500,000 multiplied by (II) the excess of
(x) U.S. $58.9982 over (y) U.S. $34.20, or $37,197,300.00 in the aggregate for
all of the Warrants (the “Warrants Purchase Price”, and together with the Seller
Shares Purchase Price, the “Total Purchase Price”), by Federal Funds wire
transfer to the account(s) specified in writing by Sellers; (ii) Sellers shall
deliver to the Company certificate(s) representing the Seller Shares being
purchased hereunder duly endorsed for transfer or accompanied by an appropriate
share transfer instrument duly executed in blank; and (iii) Sellers shall
deliver to the Company for cancellation the original certificate(s) representing
the Warrants being purchased hereunder duly endorsed for transfer or accompanied
by appropriate transfer instrument(s) duly executed in blank. The Company and
Sellers agree that the repurchase of the Warrants by the Company in accordance
with the terms of this Agreement fully complies with the transfer provisions of
the Warrants, to the extent applicable.
     1.3. Transfer Taxes. The Company will pay, and will indemnify and hold
harmless the Sellers from and against, any and all stamp taxes, stock transfer
taxes or other similar taxes, and any and all penalties, additions to tax and
interest attributable to any such taxes, imposed on the repurchase of the Seller
Shares and the Warrants (collectively, “Transfer Taxes”), and any and all costs
and expenses with respect to the Transfer Taxes. The Company will prepare and
timely file all necessary tax returns and other documentation with respect to
the Transfer Taxes and shall timely pay the Transfer Taxes to the applicable
taxing authorities. The Company shall promptly provide to Sellers copies of all
tax returns and other documentation with respect to the Transfer Taxes that have
been filed.
Article II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          As of the date hereof, the Company represents and warrants to Sellers
as follows:
     2.1. Organization. The Company is an exempted company duly organized,
validly existing and in good standing under the laws of Bermuda.

2



--------------------------------------------------------------------------------



 



     2.2. Authorization. The Company has the absolute and unrestricted right,
power, capacity (legal or otherwise) to execute and deliver this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by a specific approval of the Company’s
board of directors and all other necessary corporate action by the Company and
no other corporate actions on the part of the Company are necessary to
authorize, execute and deliver this Agreement or to consummate the transactions
contemplated hereby.
     2.3. Validity. This Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.
     2.4. No Violation. The execution, delivery and performance by the Company
of this Agreement do not, and the consummation by the Company of the
transactions contemplated hereby will not, (i) violate or conflict with any
provision of the Company’s memorandum of association or bye-laws (the “Bye-Laws”
and together with the memorandum of association, the “Organizational
Documents”); (ii) violate any provision of any statute, law, code, ordinance,
treaty, policy, judgment, order, injunction, decree, rule, consent, writ,
determination, arbitration award, rule or regulation, including the solvency
requirements of the Companies Act (collectively, “Laws”) of or by any federal,
state, foreign or other governmental or public body, agency or authority, or
subdivision thereof, instrumentality, subdivision, court, administrative agency,
commission, official or other authority of the United States, Bermuda or any
other country or any state, province, prefect, municipality, locality or other
government or political subdivision thereof, or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority (collectively, “Governmental or Regulatory
Entity”), applicable to the Company or any of its properties or assets; or
(iii) violate, conflict with, result in a breach of or the loss of any benefit
under, constitute (with due notice or lapse of time or both) a default under,
result in the termination of or a right of termination or cancellation under,
result in the creation of a Lien upon the assets of the Company under, or
accelerate the performance required by or rights or obligations under, any of
the terms, conditions or provisions of any contract, note, bond, lease, loan
agreement, mortgage, security agreement, indenture, deed or trust, license,
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties, assets or business is subject.
     2.5. Approvals or Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by the Company of its obligations
hereunder.
     2.6. Information Provided by and to the Company.

  (i)   Pursuant to that certain Confidentiality Agreement, dated as of
October 29, 2010, by and between the Company and Sellers (the “Confidentiality
Agreement”), the Company has made available certain material non-public
information to Sellers regarding the Company’s 2010 third quarter financial
performance and Sellers have had the opportunity to discuss the

3



--------------------------------------------------------------------------------



 



      plans, operations and financial condition of the Company with its officers
and directors and have received all information requested by Sellers to enable
Sellers to evaluate the decision to sell the Seller Shares (collectively, the
“Provided Information”). The Provided Information has included, in all material
respects, any information requested by the Sellers pursuant to the
Confidentiality Agreement, including the disclosure of any bona fide written
proposal made to the Company by a third party within six (6) months prior to the
date of this Agreement relating to the third party’s proposed purchase of
control of the Company or of equity securities or assets of the Company having a
transaction value equal to or greater than fifty million dollars
($50,000,000.00).

  (ii)   The Company acknowledges that the Sellers are managed by affiliates of
Goldman, Sachs & Co. (together with The Goldman Sachs Group, Inc. and its
subsidiaries and affiliates, “Goldman Sachs”), and that Goldman Sachs operates a
full-service investment banking, broker-dealer, asset management and financial
services organization. In the course of operating its business and advising or
otherwise providing services to proprietary or client accounts, Goldman Sachs
may have developed, obtained or otherwise come into possession of information
including non-public information that if known to the Company, it would consider
important in determining whether to enter into this Agreement or would cause the
Company not to enter into this Agreement. The Company hereby agrees that none of
Goldman Sachs or the Sellers has any duty or obligation to make such information
available to the Company and the Company, in determining to enter into this
Agreement, has not relied upon there having been disclosed to it any such
information that has in fact not been disclosed to the Company. The Company
hereby waives any and all claims and causes of action now or hereafter arising
against Goldman Sachs or the Sellers based upon, or relating to, any alleged
non-disclosure of information or the disclosure of any information provided to
the Company by or on behalf of the Sellers, other than the Sellers’
representations and warranties contained in Article III, which are the sole
responsibility of the Sellers, and further covenants not to assert any claims
against or to sue the Sellers or Goldman Sachs or any of their directors,
officers, employees, partners, agents or affiliates for any loss, damage or
liability arising from or relating to its purchase of the Seller Shares pursuant
to this Agreement, based upon, or relating to, any alleged non-disclosure of
information or the disclosure of any information provided to the Company by or
on behalf of the Sellers, other than the Sellers’ representations and warranties
contained in Article III, which are the sole responsibility of the Sellers.

     2.7. Ownership Limits.

  (i)   The directors of the Company have not failed to decline to register a
transfer of shares that the directors knew, or had reason to know, would

4



--------------------------------------------------------------------------------



 



      result in a violation of the Ownership Limits (as defined in Bye-Law
64(8)).

  (ii)   To the knowledge of the Company, (a) none of the Ownership Limits (as
defined in Bye-Law 64(8)) have been violated and (b) the Company is not, and has
not ever been, a “controlled foreign corporation” (as defined in Section 957 of
the U.S. Internal Revenue Code of 1986, as amended).

     2.8. No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement, neither the Company nor any other
person on behalf of the Company makes any other express or implied
representation or warranty with respect to the Company or with respect to any
other information provided by or on behalf of the Company.
Article III.
REPRESENTATIONS AND WARRANTIES OF SELLERS
          As of the date hereof, Sellers jointly and severally represent to the
Company as follows:
     3.1. Organization. Each Seller is duly organized, validly existing, and in
good standing or similar concept under the laws of the jurisdiction of its
organization.
     3.2. Ownership of Shares and Warrants. Each Seller is the sole record,
legal and beneficial owner of the Seller Shares set forth opposite the name of
such Seller on Schedule A hereto and the Warrants set forth opposite the name of
such Seller on Schedule B hereto. None of the Warrants have been exercised, in
whole or in part. There are no (i) securities convertible into or exchangeable
for any of the Seller Shares, the Warrants (other than pursuant to the exercise
of the Warrants themselves) or any of the Warrant Shares; (ii) options, warrants
or other rights to purchase or subscribe for any of the Seller Shares, the
Warrants or any of the Warrant Shares; or (iii) contracts, commitments,
agreements, understandings or arrangements of any kind (contingent or otherwise)
relating to the issuance, sale or transfer of any of the Seller Shares, the
Warrants or any of the Warrant Shares, other than the Registration Rights
Agreement.
     3.3. Title. Sellers have, and the Company will receive, good and marketable
title to the Seller Shares and the Warrants, free and clear of any and all
liens, security interests, mortgages, rights of first refusal, agreements,
limitation on voting rights, restrictions, levies, claims, pledges, equities,
options, contracts assessments, conditional sale agreements, charges and other
encumbrances or interests of any nature whatsoever, including, without
limitation, voting trusts or agreements or proxies (collectively, “Liens”)
excluding any Liens created by the Company, its Organizational Documents, the
Registration Rights Agreement, or applicable securities laws (“Permitted
Liens”).
     3.4. Authorization. Each Seller has the absolute and unrestricted right,
power, capacity (legal or otherwise) and authority to execute and deliver this
Agreement and to

5



--------------------------------------------------------------------------------



 



consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary organizational action by each
Seller and no other organizational actions on the part of any Seller are
necessary to authorize, execute and deliver this Agreement or to consummate the
transactions contemplated hereby.
     3.5. Validity. This Agreement has been duly and validly executed and
delivered by each Seller and constitutes a valid and binding obligation of each
Seller, enforceable against it in accordance with its terms.
     3.6. No Violation. The execution, delivery and performance by each Seller
of this Agreement do not, and the consummation by each Seller of the
transactions contemplated hereby will not, (i) violate or conflict with any
provision of any Seller’s certificate of incorporation, by-laws or any other
organizational documents; (ii) violate any provision of any Laws of or by
Governmental or Regulatory Entity applicable to any Seller or any of its
properties or assets; or (iii) violate, conflict with, result in a breach of or
the loss of any benefit under, constitute (with due notice or lapse of time or
both) a default under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, any of the terms, conditions or provisions of any contract,
note, bond, lease, loan agreement, mortgage, security agreement, indenture, deed
or trust, license, agreement or instrument to which any Seller or any of its
affiliates is a party or by which it or any of its affiliates is bound or to
which any of its or its affiliates’ properties, assets or business is subject.
     3.7. Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals that have not been previously obtained are required
in connection with the execution and delivery of this Agreement by any Seller,
the consummation of the transactions contemplated hereby or the performance by
any Seller of its obligations hereunder.
     3.8. Information Concerning Company. Notwithstanding Section 2.6, each
Seller acknowledges that the Company may be in possession of material non-public
information about the Company not requested by or known to such Seller
(“Excluded Information”). Each Seller hereby waives any and all claims and
causes of action now or hereafter arising against the Company based upon or
relating to any alleged non-disclosure of Excluded Information or the disclosure
of the Provided Information and further covenants not to assert any claims
against or to sue the Company or any of its directors, officers, employees,
partners, agents or affiliates for any loss, damage or liability arising from or
relating to its sale of the Seller Shares and the Warrants pursuant to this
Agreement based upon or relating to any alleged non-disclosure of Excluded
Information or the disclosure of the Provided Information. It is understood and
agreed that neither the Company nor any Seller makes any representation or
warranty to the other whatsoever with respect to the business, condition
(financial or otherwise), properties, prospects, creditworthiness, status or
affairs of the Company, or with respect to the value of the Seller Shares, the
Warrants or the Warrant Shares. Nothing in this Agreement shall be interpreted
or construed to waive, release or discharge any of the parties from any claim of
actual fraud.
     3.9. No Brokers or Finders. No Seller has retained, employed or used any
broker or finder that is entitled to any fee or commission from the Company in
connection with the transactions provided for herein or in connection with the
negotiation thereof.

6



--------------------------------------------------------------------------------



 



Article IV.
COVENANTS OF THE SELLERS
     4.1. No Transfer of Shares and Warrants. From the date hereof through the
Closing Date, each Seller agrees not to sell, assign, transfer, pledge, charge,
hypothecate, encumber or otherwise dispose of any of its Seller Shares or
Warrants, or exercise any of its Warrants.
Article V.
MUTUAL CONDITION
     The respective obligations of the Company and each of the Sellers to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver at or prior to the Closing of the following condition:
     5.1. No Order. No governmental authority shall have enacted, issued,
promulgated, enforced or entered any law, injunction, order, decree or ruling
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated by this
Agreement illegal or prohibiting consummation of the transactions contemplated
by this Agreement.
Article VI.
CONDITIONS OF THE COMPANY’S OBLIGATIONS
     6.1. Representations and Warranties. The representations and warranties of
each Seller contained in Article 3 shall be true on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the Closing.
     6.2. Performance. Each Seller shall have performed and complied with all
agreements and obligations contained in this Agreement that are required to be
performed or complied with by such Seller on or before the Closing.
     6.3. Financing. The Company shall have completed, or otherwise received the
proceeds of, one or more debt or equity financings.
Article VII.
CONDITIONS OF THE SELLERS’ OBLIGATIONS
     7.1. Representations and Warranties. The representations and warranties of
the Company contained in Article 2 shall be true on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the Closing.
     7.2. Performance. The Company shall have performed and complied with all
agreements and obligations contained in this Agreement that are required to be
performed or complied with by the Company on or before the Closing.

7



--------------------------------------------------------------------------------



 



Article VIII.
MISCELLANEOUS
     8.1. Adjustments. Wherever a particular number is specified herein,
including without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividend, stock split, reclassification,
recapitalization, repurchase, redemption, combination or exchange of shares, or
other similar transaction, with respect to Seller Shares, the Warrants and the
Warrant Shares after the date hereof and prior to the Closing, so as to fairly
and equitable preserve, as far as practicable, the original rights and
obligations of the Company and Sellers under this Agreement.
     8.2. Termination.
     (a) This Agreement may be terminated:

  (1)   by mutual written consent of the Company and Sellers;

  (2)   by the Company or Sellers if the mutual condition to Closing set forth
in Section 5.1 is not fulfilled on the Closing Date;

  (3)   by the Company if any condition to the Company’s obligations hereunder
is not fulfilled on the Closing Date; or

  (4)   by Sellers if any condition to Sellers’ obligations hereunder is not
fulfilled on the Closing Date.

     (b) The termination of this Agreement shall be effectuated by the delivery
of written notice of such termination by the parties terminating this Agreement
to the other party.
     (c) If this Agreement is terminated in accordance with this Section 8.2 and
the transactions contemplated hereby are not consummated, except as otherwise
specifically provided herein, this Agreement shall be of no further force and
effect, without any liability on the part of any party hereto, except for this
Article 8, which shall survive the termination of this Agreement. Nothing herein
shall relieve any party to this Agreement of liability for a willful breach of
any representation, warranty, agreement, covenant or other provision of this
Agreement prior to the date of termination.
     8.3. Expenses. The Company and Sellers shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.
     8.4. Further Assurance. From time to time, at the Company’s request and
without further consideration, Sellers will execute and deliver to the Company
such documents and take such other action as the Company may reasonably request
in order to consummate the transactions contemplated hereby. From time to time,
at Sellers’ request and without further consideration, the Company will execute
and deliver to Sellers such documents and take such

8



--------------------------------------------------------------------------------



 



other action as Sellers may reasonably request in order to consummate the
transactions contemplated hereby.
     8.5. Specific Performance. Nothing herein shall be construed to prevent the
Company or Sellers from enforcing, by legal action or otherwise, the terms of
this Agreement. The Company and Sellers hereby declare that it is impossible to
measure in money the damages which will accrue to either party or to such
party’s successors or permitted assigns by reason of a failure to perform any of
the obligations under this Agreement and agree that either party shall be
entitled to a decree of specific performance of the terms of this Agreement,
which right will be in addition to any other remedies available to such party,
provided that in no event shall either Section 8.4 or this Section 8.5 entitle
Sellers to require the Company to take any action to satisfy the Company’s
condition to Closing set forth in Section 6.3. If the Company or Sellers or such
party’s heirs, personal representatives, or assigns institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party or such personal representative has an adequate remedy
at law, and such person shall not offer in any such action or proceeding the
claim or defense that such remedy at law exists.
     8.6. No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Company and Sellers and their respective successors and permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
     8.7. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to either party upon any breach or
default of the other party hereto shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.
     8.8. Notices. All notices and other communications required hereunder shall
be in writing and sent by facsimile, delivered personally, delivered by a
recognized next-day courier service or mailed by registered or certified mail.
All such notices and communications shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

    (a) if to the Company, to:

      Allied World Assurance Company Holdings, Ltd

    27 Richmond Road

      Pembroke HM 08, Bermuda

      Attention: Wesley D. Dupont

      Facsimile: 441-295-5117

9



--------------------------------------------------------------------------------



 



      with a copy to:

      Willkie Farr & Gallagher LLP

    787 Seventh Avenue

      New York, NY 10019

      Attention: Steven A. Seidman                            Jeffrey Hochman

      Facsimile: 212-728-8111

    (b) if to Sellers, at their respective addresses set forth on Schedule A
hereto,

      with a copy to:

      Fried, Frank, Harris, Shriver & Jacobson LLP

      One New York Plaza

      New York, NY 10004-1980

      Attention: John M. Bibona

      Facsimile: 212-859-4000

     8.9. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the Seller Shares and the Warrants, or
the subject matter hereof, and supersedes all prior agreements and
understandings (oral or written) among the parties with respect thereto, other
than the Confidentiality Agreement, the Registration Rights Agreement and the
VCOC Letter Agreement. This Agreement may be amended only by a written
instrument duly signed by the Company and Sellers.
     8.10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Sellers and their respective successors and permitted
assigns.
     8.11. Assignment. Neither the Company nor any Seller shall transfer or
assign this Agreement or any of their rights, interests, or obligations
hereunder, in whole or in part, whether voluntarily, by operation of law or
otherwise, without the prior written approval of the other party.
     8.12. Headings. The article and section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of any provision of this Agreement.
     8.13. Severability. The invalidity of any term or terms of this Agreement
will not affect any other term of this Agreement, which will remain in full
force and effect.
     8.14. Governing Law, Jurisdiction; Waiver Of Jury Trial.
     (a) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of New York, without giving effect
to the principles of conflicts of laws thereof. Each of the parties hereto
irrevocably elects as the sole judicial forums for

10



--------------------------------------------------------------------------------



 



the adjudication of any matters arising under or in connection with this
Agreement, and consents to the jurisdictions of, the courts of the County of New
York, State of New York or the United States of America for the Southern
District of New York or the Supreme Court of Bermuda.
     (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.14.
     8.15. Joint and Several Obligations of Sellers. The respective obligations
and liabilities of Sellers under this Agreement shall be joint and several.
     8.16. Counterparts. This Agreement may be executed simultaneously in
counterparts, both of which shall be deemed an original, but all counterparts so
executed will constitute one and the same agreement.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of
each of the parties hereto as of the day and year first above written.

            ALLIED WORLD ASSURANCE COMPANY
      HOLDINGS, LTD
      By:   /s/ Scott A. Carmilani         Name: Scott A. Carmilani      
Title:   Chairman, President & Chief Executive Officer        SELLERS:

GS CAPITAL PARTNERS 2000, L.P.
      By:   GS Advisors 2000, L.L.C.         Its General Partner           
By:   /s/ Henry Cornell                       GS CAPITAL PARTNERS 2000 OFFSHORE,
L.P.
      By:   GS Advisors 2000, L.L.C.         Its General Partner           
By:   /s/ Henry Cornell                      





--------------------------------------------------------------------------------



 



            GS CAPITAL PARTNERS 2000, GmbH & CO. BETEILIGUNGS KG
      By:   Goldman Sachs Management GP GmbH         Its General Partner       
      By:   /s/ Henry Cornell                         GS CAPITAL PARTNERS 2000
EMPLOYEE FUND, L.P.
      By:   GS Employee Funds 2000 GP, L.L.C.         Its General Partner       
    By:   /s/ Henry Cornell                         STONE STREET FUND 2000, L.P.
      By:   Stone Street 2000, L.L.C.         Its General Partner           
By:   /s/ Henry Cornell                         BRIDGE STREET SPECIAL
OPPORTUNITIES FUND 2000, L.P.
      By:   Bridge Street Special Opportunities 2000, L.L.C. 
Its General Partner             By:   /s/ Henry Cornell                      

